Citation Nr: 1123497	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had World War II service.  He died in May 2002.  The appellant is advancing her appeal as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant's notice of disagreement was received in August 2009.  A statement of the case was issued in January 2010, and a substantive appeal was received in March 2010. 


FINDINGS OF FACT

1.  Service connection for cause of death was denied by an October 2002 rating decision; while a notice of disagreement was received to initiate an appeal from that determination, the appellant did not file a timely substantive appeal after the issuance of a statement of the case.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death has not been received since the October 2002 rating decision.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision which denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received since the October 2002 denial of service connection for the cause of the Veteran's death, and the claim of service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in June 2009.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

While the June 2009 VCAA informed her of the applicable laws and regulations, she was not informed of the specific information and evidence necessary to reopen her claim of service connection for cause of death.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) and the applicable laws and regulations, and information and evidence necessary to reopen his claim of service connection for stomach disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any inadequacy in the type of notice addressed in Kent has not resulted in prejudice to the appellant in this case.  The underlying basis for the prior final denial was a lack of a nexus between the causes of death and service.  The totality of the appellant's communications to VA demonstrates that she had been fully aware that evidence of causation is necessary to prevail.  She has consistently argued that he died of service-connected disabilities.  The Board believes that the appellant in this case has been fully aware that the type of evidence necessary to prevail on the underlying service connection claim for cause of death.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; and assisted the appellant in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence

A review of the records shows that a claim for service connection for the cause of the Veteran's death was denied by the RO in October 2002, and the appellant was notified of that determination that same month.  The appellant filed a timely notice of disagreement, and a statement of the case was issued in May 2003.  The cover letter to the statement of the case informed the appellant that she needed to file her formal appeal within 60 days of the date of the latter or within the remainder, if any, of the one-year period from the date of the letter notifying her of the rating decision.  However, the appellant's substantive appeal on a VA Form 9 as not received until January 2004.  It was clearly untimely, and the record does not reflect that she had requested and was granted an extension of the time for filing.  Therefore, the October 2002 rating decision became final.  38 U.S.C.A. § 7105.  However, applicable law provides that a claim which is subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5102.  A request to reopen the appellant's claim was received in January 2004.  The RO denied the request to reopen and the present appeal followed.

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as anemia and tuberculosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran was service connected for nonunion of the left humerus with shortening and deformity; injury to muscle groups V & VI of the left arm; neuritis of the left radial nerve, secondary to gunshot wound; and residuals of gunshot wound scar, buttock.  His death certificate lists the immediate cause of death as: cardio-respiratory arrest, sepsis, hypostatic and community acquired pneumonia, urinary tract infection, and urinary incontinence.  The antecedent cause was complete spinal cord injury.  The underlying cause was compression fracture of the lower thoracic vertebrae ad L1-L2; fusion of vertebral bodies L4-L5 and bilateral hip joint fracture.  Other significant conditions contributing to death were anemia and minimal pulmonary tuberculosis of the right upper lung,

The evidence of record of the time of the October 2002 rating decision consisted of the Veteran's death certificate; VA examinations; a transcript of a December 2002 personal hearing; and service, private and VA treatment records.  The RO denied the claim because the evidence did not show that the Veteran's service-connected disabilities (residuals of gunshot wound to the left arm, and residual scar of shell fragment wound to the right buttock) caused or contributed to the Veteran's death.  The RO additionally noted that the evidence did not show that the Veteran's death-causing conditions are related to service.  It was noted that service treatment records did not show that the Veteran was treated for sepsis, pneumonia, urinary tract infection, urinary incontinence, spinal injury, hip fracture, anemia or pulmonary tuberculosis during service.  The RO found that there was no medical evidence to indicate that anemia and pulmonary tuberculosis manifested to compensable degree within a certain period after the Veteran was discharged from service.  The RO stated that there was no medical evidence of record linking the Veteran's death-causing conditions to service.

Evidence received since the October 2002 rating decision consisted of medical records dated in 2002 from Agoo Family Hospital that showed that he had compression fractures involving the lower thoracic verbal and lumbar.  Also among the records from Agoo Family Hospital were a urinalysis report, hematology report, fecalysis report and blood chemistry report.  

While the evidence is new and is not cumulative an redundant of the evidence submitted, the new evidence still does not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death.  There is nothing in the newly received evidence suggesting a link or nexus between the cause of the Veteran's death and his service.  The newly received evidence is thus not material. As no new and material evidence has been received, reopening of the claim of entitlement to service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. § 5108.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


